      Case: 3:17-cv-00624-wmc Document #: 125 Filed: 07/07/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DEVON THACKER,

                            Plaintiff,                                 ORDER
       v.
                                                                     17-cv-624-wmc
JAMES LABELLE, JOLINDA WATERMAN,
SANDRA MCARDLE and DR. EUGENE
BURKE,

                            Defendants.


       Pro se plaintiff Devon Thacker, an inmate at the Wisconsin Secure Program Facility

(“WSPF”), is proceeding in this lawsuit on an Eight Amendment deliberate indifference

claim against defendants James LaBelle, Jolinda Waterman, Sandra McArdle, and Dr.

Eugene Burke. On May 26, 2020, defendants filed motions for summary judgment. (Dkt.

## 103, 104, 114.) The court set June 26, 2020, as Thacker’s opposition deadline. That

deadline has passed, and Thacker has neither filed an opposition nor sought an extension

of time to oppose these motions.

       Perhaps Thacker mistakenly believed that his pending motion to compel (dkt. #98)

relieved him of this deadline.     It did not.   Moreover, the motion has no merit.      As

defendants explain in their opposition, plaintiff did not serve the discovery requests that

are the subject of his motion, nor did he seek to confer with defendants’ counsel to discuss

his concern that defendants’ responses to the discovery he served in the fall of 2019 were

inadequate. As such, the court will deny his motion to compel.

       As for the pending motions for summary judgment, the court will give Thacker one

more opportunity to respond to defendants’ motions: he now has until July 28, 2020, to
      Case: 3:17-cv-00624-wmc Document #: 125 Filed: 07/07/20 Page 2 of 2



file an opposition to each motion for summary judgment. At minimum, Thacker should

respond to defendants’ proposed findings of facts. If he fails to respond by that deadline,

the court will dismiss this lawsuit with prejudice for Thacker’s failure to prosecute,

pursuant to Federal Rule of Civil Procedure 41(b).



                                          ORDER

      Accordingly, IT IS ORDERED that:

      1) Plaintiff Devon Thacker’s motion to compel (dkt. #98) is DENIED.

      2) Plaintiff may have until July 28, 2020, to file a response to each motion for
         summary judgment. If Thacker does not file a response by that deadline,
         the court will dismiss this lawsuit with prejudice for plaintiff’s failure to
         prosecute.

      Dated this 7th day of July, 2020.

                                          BY THE COURT:


                                          /s/
                                          _____________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            2
